Case 6:17-cv-01542-GAP-DCI Document 228 Filed 11/14/18 Page 1 of 4 PageID 7112




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION
 ORANGE LAKE COUNTRY CLUB,
 INC. and WILSON RESORT FINANCE,
 L.L.C.,

                      Plaintiffs,

 v.                                                       Case No: 6:17-cv-1542-Orl-31DCI

 REED HEIN & ASSOCIATES, LLC,
 SCHROETER GOLDMARK &
 BENDER, P.S., MITCHELL REED
 SUSSMAN, BRANDON REED,
 TREVOR HEIN and THOMAS
 PARENTEAU,

                      Defendants.


                                           ORDER
        This cause comes before the Court for consideration without oral argument on the

 following motion:

        MOTION:       MOTION TO DETERMINE AMOUNT OF ATTORNEYS’
                      FEES TO BE AWARDED AGAINST DEFENDANT
                      MITCHELL REED SUSSMAN D/B/A MITCHELL REED
                      SUSSMAN & ASSOCIATES (Doc. 212)

        FILED:        October 25, 2018



        THEREON it is ORDERED that the motion is GRANTED in part.

        Background

        On September 11, 2018, Plaintiffs filed a motion for discovery sanctions and to compel

 responses (the Discovery Motion) from Defendant Mitchell Reed Sussman d/b/a Mitchell Reed
Case 6:17-cv-01542-GAP-DCI Document 228 Filed 11/14/18 Page 2 of 4 PageID 7113



 Sussman & Associates (Sussman). Doc. 180. On September 24, 2018, Defendant filed a response

 to the Discovery Motion. Doc. 190. On September 26, 2018, the Court held a status conference

 at which the Court heard arguments on four motions, including the Discovery Motion. See Docs.

 182; 194. On that same date, the Court entered an order finding that, pursuant to Federal Rule of

 Civil Procedure 37(b)(2)(C), “Plaintiffs are entitled to recover their reasonable expenses, including

 attorney fees, incurred in making the [Discovery] Motion.” Doc. 196. The Court ordered Plaintiffs

 to file a motion to determine the amount of attorney fees should the parties be unable to reach an

 agreement as to the amount. Id.

        On October 25, 2018, Plaintiffs filed a motion to determine the amount of attorney fees

 that should be awarded against Sussman (the Motion). Doc. 212. Therein, Plaintiffs requested an

 award of $5,182.50. Sussman did not respond. Thus, the Motion is unopposed.1

        Discussion

        Federal Rule of Civil Procedure 37(b)(2)(C) provides, in part, as follows:

        Instead of or in addition to the orders above, the court must order the disobedient
        party, the attorney advising that party, or both to pay the reasonable expenses,
        including attorney's fees, caused by the failure, unless the failure was substantially
        justified or other circumstances make an award of expenses unjust.

 The Court uses the familiar “lodestar” method in determining a reasonable fee award, which is

 calculated by multiplying the reasonable hourly rate by the number of hours reasonably expended.

 Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). The party moving for fees has the burden of

 establishing that the hourly rate and hours expended are reasonable. See Norman v. Housing Auth.




 1
   The Court routinely grants motions as unopposed where a response has not been filed in
 opposition to the motion. See Doc. 94 at 5 (“Where no memorandum in opposition has been filed,
 the Court routinely grants the motion as unopposed.”); Local Rule 3.01(b) (“Each party opposing
 a motion . . . shall file within fourteen (14) days after service of the motion . . . a response that
 includes a memorandum of legal authority in opposition to the request . . . .”) (emphasis added).



                                                 -2-
Case 6:17-cv-01542-GAP-DCI Document 228 Filed 11/14/18 Page 3 of 4 PageID 7114



 of the City of Montgomery, 836 F.2d 1292, 1303 (11th Cir. 1988). There is a strong presumption

 that the lodestar figure is reasonable. Perdue v. Kenny A. ex rel Winn, 559 U.S. 542, 553-54

 (2010).

           Upon consideration, the Court, relying on its own knowledge and experience, and

 considering that the Motion is unopposed, finds that the hourly rates requested by Plaintiffs are

 reasonable. See Norman, 836 F.2d at 1299-1300, 1303 (“The court, either trial or appellate, is

 itself an expert on the question and may consider its own knowledge and experience concerning

 reasonable and proper fees and may form an independent judgment either with or without the aid

 of witnesses as to value”).

           However, upon review, the Court finds that the total number of hours expended is

 unreasonable. Plaintiffs seek to recover 4.5 hours for a billing entry described as “[p]repare for

 hearing on pending motions and status conference.” Doc. 212-4 at 5. But, as Plaintiffs’ billing

 entry suggests, the hearing at issue was a pre-scheduled status conference at which the Court heard

 arguments regarding four motions, three of which are not at issue here. See Docs. 182; 194. As

 such, Plaintiffs’ billing entry appears to include time not spent on the Discovery Motion, and,

 therefore, time not recoverable pursuant to the Court’s order awarding Plaintiffs the reasonable

 expenses, including attorney fees, that they incurred in making the Discovery Motion. Regardless,

 the Court finds that 4.5 hours is an unreasonable amount of time to prepare for a hearing on the

 Discovery Motion, which was not lengthy and did not involve any complex legal issues. See

 Norman, 836 F.2d at 1303 (11th Cir. 1988); Hensley, 461 U.S. at 434 (“The district court also

 should exclude from this initial fee calculation hours that were not ‘reasonably expended.’”)

 (citation omitted). Thus, the Court finds that this billing entry should be reduced to 1.5 hours. The




                                                 -3-
Case 6:17-cv-01542-GAP-DCI Document 228 Filed 11/14/18 Page 4 of 4 PageID 7115



 Court has reviewed the remaining billing entries and finds that the remaining billing entries are

 reasonable.

          Accordingly, it is ORDERED that the Motion (Doc. 212) is GRANTED in part to the

 extent that the Court awards Plaintiffs a total of $4,057.50 in attorney fees2 pursuant to Rule

 37(b)(2)(C). The Motion (Doc. 212) is otherwise DENIED.

          DONE and ORDERED in Orlando, Florida on November 14, 2018.



  




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties




 2
     $5,182.50 – (3 * $375.00) = $4,057.50



                                               -4-
